Case 5:19-cv-00109-LGW-BWC Document 70 Filed 10/05/20 Page 1 of 2


                                                                         FILED
                                                              John E. Triplett, Acting Clerk
                                                               United States District Court

                                                           By CAsbell at 9:04 am, Oct 05, 2020
      Case 5:19-cv-00109-LGW-BWC Document 70 Filed 10/05/20 Page 2 of 2



       The Court fully expects the parties to meet these deadlines and to otherwise comply with

the Orders of this Court.

       SO ORDERED, this 5th day of October, 2020.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
